FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UEON BAK,                                        No. 10-56924

               Plaintiff - Appellant,            D.C. No. 8:10-cv-00983-UA-
                                                 DUTY
  v.

JOHN E. POTTER, Postmaster General,              MEMORANDUM *
United States Postal Service (Pacific Area)
Agency; UNITED STATES POSTAL
SERVICE,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ueon Bak appeals pro se from the district court’s order denying his request

for leave to proceed in forma pauperis. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the determination that a complaint lacks arguable

substance in law or fact, and for an abuse of discretion the denial of leave to

proceed in forma pauperis. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

1369 (9th Cir. 1987). We affirm.

      The district court properly concluded that “the face of the proposed

complaint” showed that Bak’s claims had “no arguable substance in law or fact.”

Id. at 1370; see also 42 U.S.C. § 2000e-5 (establishing Title VII’s administrative

exhaustion requirement, as well as the time for a claimant to file an administrative

charge and a civil action); Cal. Civ. Proc. Code §§ 335.1, 338(d) (establishing a

two-year statute of limitations for personal injury claims, and a three-year statute

of limitations for fraud claims); Legg v. Ford, 8 Cal. Rptr. 392, 397 (Ct. App.

1960) (“Subornation of perjury, being a crime and not a tort, is subject to criminal

prosecution brought in the interest of the state and not to redress a private

wrong.”). Accordingly, the district court did not abuse its discretion by denying

Bak’s request to proceed in forma pauperis.

      Bak’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      10-56924